1 Reported in 205 N.W. 702.
The complaint alleges that plaintiff and defendant were copartners in the purchase and operation of a farm and that the farm had been lost through the foreclosure of a mortgage thereon, and asks that the partnership be dissolved and for an accounting and settlement of its affairs. The answer denies all the allegations of the complaint except those specifically admitted. By agreement the question as to the existence of a partnership was tried first as a separate issue.
The court found as a fact:
"That the evidence is not sufficient to show that the parties ever entered into a contract of partnership or for a joint enterprise in farming as alleged in the complaint or otherwise, and the court finds that no such contract existed."
Judgment was rendered dismissing the action and plaintiff appealed. The only question is whether the above finding is justified by the evidence. A careful examination of the record satisfies us that the finding was not only justified, but that the court could not well have found otherwise.
The parties are brothers. Plaintiff had some capital; defendant had little. They jointly obtained an option for the purchase of a farm, the purchase price to be paid within 30 days. Plaintiff completed the purchase, using $5,075 of his own money and $500 furnished him by defendant. The remainder of the purchase price was covered by mortgages. Plaintiff *Page 482 
took the title in his own name without defendant's knowledge. Defendant moved upon the farm and operated it. On learning that plaintiff had taken the title in his own name, defendant asked for a deed or contract for his interest in the farm. Plaintiff refused to give either, saying that defendant could leave if he wished. Thereafter their relations became so strained that they ceased to speak to each other. If they started out expecting to enter into a contract of partnership or to make an arrangement to operate the farm as a joint enterprise, the project fell through, for they never came to an agreement or understanding of any sort in respect to the matter. Plaintiff himself so testifies. He also admits in substance that the question of making such an arrangement or agreement had never been discussed between them. The parties failed to make a contract and the court cannot make one for them.
Judgment affirmed.